178 F.3d 1279
GAF Corporationv.Hartford Accident and Indemnity Company, Insurance Companyof North America, Indemnity Insurance Company of NorthAmerica, Great American Insurance Company, American MutualLiability Insurance Company, Commercial Union InsuranceCompany of New York, Northbrook Insurance Company, ZurichGeneral Accident and Liability Insurance Company, TrenwickReinsurance Company, Ltd., Certain London Market Insurers,Sun Insurance Office of America, National
NO. 98-5073
United States Court of Appeals,Third Circuit.
March 10, 1999
Appeal From:  D.N.J. ,No.95cv01150

1
Appeal Dismissed.